Name: 2004/642/EC, Euratom: Council Decision, taken by common accord with the nominee for President of the Commission, of 13 September 2004 adopting the list of other persons whom the Council intends to appoint as Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2004-09-17; 2006-05-30

 17.9.2004 EN Official Journal of the European Union L 294/30 COUNCIL DECISION, TAKEN BY COMMON ACCORD WITH THE NOMINEE FOR PRESIDENT OF THE COMMISSION, of 13 September 2004 adopting the list of other persons whom the Council intends to appoint as Members of the Commission of the European Communities (2004/642/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 213(1) thereof, as amended with effect from 1 November 2004 by Article 45(2)(d) of the 2003 Act of Accession and by Article 4(1) of the Protocol on the enlargement of the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities, as well as the second subparagraph of Article 214(2) of the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 126(1) thereof, as amended with effect from 1 November 2004 by Article 45(2)(d) of the 2003 Act of Accession and by Article 4(1) of the Protocol on the enlargement of the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities, as well as the second subparagraph of Article 127(2) of the Treaty establishing the European Atomic Energy Community, Whereas: (1) A new Commission, consisting of one national of each Member State, must be appointed for the period from 1 November 2004 to 31 October 2009. (2) On 29 June 2004 the Council, meeting in the composition of the Heads of State or Government, nominated Mr JosÃ © Manuel DURÃ O BARROSO as the person it intends to appoint as President of the Commission for the period from 1 November 2004 to 31 October 2009 (1). (3) The European Parliament approved that nomination by a resolution dated 22 July 2004. (4) The list of other persons whom the Council intends to appoint as Members of the Commission for a period of five years from 1 November 2004 to 31 October 2009 should be adopted by common accord with the nominee for President of the Commission. (5) The entry into force of the Treaty establishing a Constitution for Europe will entail the expiry of the term of the Member of the Commission who has the same nationality as the future European Union Minister for Foreign Affairs, who will be a Vice-President of the Commission, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby nominated by common accord with Mr JosÃ © Manuel DURÃ O BARROSO, nominee for President of the Commission, as the persons whom the Council intends to appoint as Members of the Commission of the European Communities for the period from 1 November 2004 to 31 October 2009: Mr JoaquÃ ­n ALMUNIA AMANN Mr Jacques BARROT Mr Joe BORG Mr Rocco BUTTIGLIONE Mr Stavros DIMAS Ms Benita FERRERO-WALDNER Mr JÃ ¡n FIGEÃ ½ Ms Mariann FISCHER BOEL Ms Dalia GRYBAUSKAITÃ  Ms Danuta HÃ BNER Mr Siim KALLAS Mr LÃ ¡szlÃ ³ KOVÃ CS Ms Neelie KROES Mr Markos KYPRIANOU Mr Peter MANDELSON Mr Charlie McCREEVY Mr Louis MICHEL Mr Janez POTOÃ NIK Ms Viviane REDING Mr Olli REHN Mr VladimÃ ­r Ã PIDLA Ms Ingrida UDRE Mr GÃ ¼nter VERHEUGEN Ms Margot WALLSTRÃ M. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 13 September 2004. For the Council The President B. R. BOT (1) OJ L 236, 7.7.2004, p. 15.